Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe (Patent No.: US 9,389,769), in view of Guan et al. (Pub. No.: US 2017/0108236); hereinafter referred to as “Guan”.
Regarding Claim 1, O’Keeffe teaches, in Figure 1, a switch with backlight device (col 2, lines 21-23), adapted to switch on internal or external lights (col 8, line 28) and to be used for electrical outlets, heat regulators, or for opening or closing doors and gates, comprising: lighting bodies (215), transparent sides configured to allow passage of a light emitted by said lighting bodies towards an outside (col 2, lines 54-57); and, wireless remote wireless and internet controlled switches (col 4, lines 24-26).
O’Keeffe teaches a wireless remote connection system (col 4, lines 24-26). O’Keeffe does not explicitly teach the wireless remote connection system with a mobile device. Guan, in the same field of endeavor, teaches (see Figure 29) a switch (1410) controlled wirelessly by a mobile device ((1430), [0152]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by O’Keeffe by using a mobile device to control the switch as taught in Guan, since O’Keeffe teaches a wireless controlled switch and to increase the functionality and user-friendliness of the device. 
Regarding Claim 2, O’Keeffe, in view of Guan, teaches the switch with backlight device according to the claim 1, wherein said mobile device is connected to a cloud and is configured to transmit commands directly from the cloud to the switch with backlight device ([0008, 0093]).
Regarding Claim 3, O’Keeffe, in view of Guan, teaches the switch with backlight device according to claim 1, wherein the switch comprises touch screen switches (col 1, lines 19-24).
Regarding Claim 4, O’Keeffe, in view of Guan, teaches the switch with backlight device according to claim 1, wherein the lighting bodies are LED lighting bodies (col 2, lines 32-35).
Regarding Claim 5, O’Keeffe, in view of Guan, teaches the switch with backlight device according claim 1, wherein said lighting bodies are configured to transmit light in several colors or shades (col 16, lines 38-42).
Regarding Claim 6, O’Keeffe, in view of Guan, teaches the switch with backlight device according to claim 1, wherein said switch is configured to emit a backlight that is intermittent or programmed with various lighting sequences (col 16, lines 38-42).
Regarding Claim 7, O’Keeffe, in view of Guan, teaches the switch with backlight device according to the claim 3, wherein said switch is configured to turn on said lighting bodies by passing a hand near said touch screen switches (col 32, lines 63-67).
Regarding Claim 8, O’Keeffe, in view of Guan, teaches the switch with backlight device according claim 1, wherein said wireless remote connection system device is a WI-FI or Bluetooth type, or a radio device, or a combination thereof (Guan [0093]).
Regarding Claim 9, O’Keeffe, in view of Guan, teaches the switch with backlight device according to claim 1, further comprising one or more electrical outlets (see Figure 15, col 36, lines 47-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896